          Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                      DISTRICT OF THE DISTRICT OF COLUMBIA

BAAN RAO THAI RESTAURANT                      )
2110 10th St., SW,                            )
Minot, ND 58701                               )
                                              )
Somporn PHOMSON                               )
38/1 Moo 9, San Klang Subdistrict,            )
San Pa Tong District, Chiangmai, Thailand     )
                                              )
Napaket SUKSAI,                               )
64/2 Moo 1 Ban Mon, San Klang Subdistrict     )
San Kamphaeng District, Chiangmai, Thailand )
                                              )
              Plaintiffs,                     )
                                              )
              v.                              )               Case No. 1:19-cv-58
                                              )
Michael R. POMPEO, Secretary of the           )
U.S. Department of State                      )
Executive Office, Office of the Legal Adviser )
Suite 5.600                                   )
600 19th Street, NW                           )
Washington, DC 20522                          )
                                              )
UNITED STATES OF AMERICA                      )
                                              )
              Defendants.                     )


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                                           Introduction

       Plaintiffs are a Thai restaurant in Minot, North Dakota and two of the restaurant’s

experienced Thai chefs. The U.S. Embassy in Bangkok previously issued visas to Mr. Phomson

and Ms. Suksai to work for the restaurant. They both performed well and the restaurant recently

sought new visas for them. But the consular officials denied the applications for new E-2 treaty

investor visas, unlawfully, arbitrarily, and capriciously, for no apparent reason other than that

they decided chefs can never show that they are essential employees, notwithstanding these
          Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 2 of 9



applicants’ prior experience and authorization in the same category. Plaintiffs also assert that the

Defendant exceeded its authority under the treaty of commerce between the United States and

Thailand by requiring the employees to show they are essential to the restaurant’s operations,

and by imposing unreasonable and discriminatory criteria to deny them E-2 visas. As a result of

the denials, Baan Rao Thai Restaurant is struggling to maintain its hours and stay in business due

to a shortage of qualified chefs to prepare the culturally unique cuisine it serves to the public.

                                      Jurisdiction and Venue

1.     The Court has subject matter jurisdiction in this action pursuant to: 28 U.S.C. §§ 1331

       (federal question jurisdiction); 1346(a)(2) (United States as a defendant); and 2201

       (declaratory judgments).

2.     This action arises under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706

       (judicial review to declare agency actions unlawful and order relief); the Immigration and

       Nationality Act, 8 U.S.C. § 1101(a)(15)(e) (defining E-2 workers); the State

       Department’s regulations governing E-2 workers, 9 Foreign Affairs Manual § 402.9-7;

       and the Treaty of Amity and Economic Relations, May 29, 1966, U.S. – Thailand, Art. II,

       19 UST 5843 (stating that nationals of the parties shall have free access to courts of

       justice in the other party on terms no less favorable than those provided to nationals of

       the other party).

3.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(e). The Defendant, U.S.

       Department of State, is resident in this District.

                                              The Parties

4.     Plaintiff BAAN RAO THAI RESTAURANT (Baan Rao) is a Thai restaurant in Minot,

       North Dakota that has been in business since 2008. It was founded to serve an




                                                  2
         Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 3 of 9



      increasingly sophisticated U.S. customer base with an interest in international cuisine and

      relies on chefs who specialize in preparing Thai dishes. It is a sole proprietorship owned

      by Ms. Walaya Watanaboonyakhet who is herself a treaty investor in E-2 status since

      2008.

5.    Plaintiff Somporn PHOMSON is a native and citizen of Thailand. He has been a chef

      specializing in Thai cuisine for over seven years. In addition to working for Baan Rao in

      E-2 status for nearly six years, he also worked for a restaurant in Thailand and spent

      many years as a self-employed Thai chef in Thailand providing catering services from his

      home.

6.    Plaintiff Napaket SUKSAI is a native and citizen of Thailand. She has been a chef

      specializing in Thai cuisine for over five years both with Baan Rao in E-2 status from

      2010 to 2012 and with restaurants in Thailand from 2014 to 2018.

7.    Defendant Michael R. POMPEO is the Secretary of the U.S. Department of State, the

      agency responsible for the administration of U.S. embassies and consulates around the

      world, including the U.S. Embassy in Bangkok, Thailand, which denied the visa

      applications in this case. He is sued in his official capacity only.

8.    The Defendant is an agent of and represents the UNITED STATES OF AMERICA.

                                     Statement of the Facts

9.    Mr. Phomson and Ms. Suksai have both been in the United States previously in E-

      2/essential employee status to work as Thai specialty chefs for Baan Rao.

10.   Mr. Phomson was initially granted an E-2 visa and admitted to the United States in E-2

      status in 2012. He successfully applied to U.S. Citizenship and Immigration Services




                                                 3
        Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 4 of 9



      (USCIS) to extend his E-2 status twice, in 2014 and 2016. Ms. Suksai was granted an E-

      2 visa and admitted to the United States in E-2 status from 2010 to 2012.

11.   In 2017 the USCIS California Service Center (CSC) denied Mr. Phomson’s most recent

      application for an extension of E-2 status, claiming (as does the U.S. Embassy in

      Bangkok now) that Mr. Phomson was not an essential employee. After Baan Rao

      challenged that decision in the U.S. District Court for the Central District of California,

      Case No. 17-4206, the CSC reopened and approved the E-2 extension, which extension

      of status was valid until October 1, 2018.

12.   In June 2018, Mr. Phomson and Ms. Suksai applied at the U.S. Embassy in Bangkok for

      new E-2 visas as essential employees of Baan Rao. Mr. Phomson was on a trip to visit

      family in Thailand and needed to apply for a new E-2 visa stamp in his passport. Ms.

      Suksai was attempting to return to her previous employment at Baan Rao to replace

      another Thai chef who had left.

13.   With their applications, both applicants provided evidence demonstrating that they are

      “responsible employees” as required by the treaty between the U.S. and Thailand, see

      infra at paragraphs 18 and 19, and that their services as Thai specialty chefs are essential

      to Baan Rao’s operation. In particular, they provided support letters from Ms.

      Watanaboonyakhet, the owner and manager of Baan Rao, explaining the importance and

      essentiality of qualified Thai chefs to her restaurant’s continuing operation.

14.   On or about July 11, 2018, the Embassy denied Mr. Phomson’s and Ms. Suksai’s visa

      applications after concluding that each “did not meet all of the requirements of an E-2

      essential employee as specified in 9 FAM 402.9-7.” Exhibit 1. The Embassy did not

      specify in what way Mr. Phomson or Ms. Suksai did not meet the requirements.




                                                4
        Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 5 of 9



15.   Mr. Phomson and Ms. Suksai then reapplied for E-2 visas at the Bangkok Embassy in

      September 2018, again providing the evidence mentioned in paragraph 13 supra.

16.   They also provided an additional statement from Ms. Watanaboonyakhet explaining the

      shortage of qualified Thai chefs in Minot, North Dakota and that she has had to close the

      restaurant one additional day each week because she has not been able to employ Mr.

      Phomson and Ms. Suksai. She further explains that, while anyone can follow a recipe, it

      takes experience with preparing Thai cuisine to successfully create new recipes, improve

      the menu, and execute existing recipes with nuance to provide the best experience for

      customers.

17.   The Embassy again denied Mr. Phomson’s and Ms. Suksai’s applications. It did not

      clearly specify why it determined that they were not eligible for the visas. But, on

      information and belief, a consular officer or officers at the U.S. Embassy in Bangkok

      reportedly told Mr. Phomson and Ms. Suksai that new rules prevent the Embassy from

      issuing E-2 visas to chefs as essential employees.

         Treaty, statutory, and regulatory scheme regarding E-2 nonimmigrants

18.   The United States has a treaty of commerce with Thailand, which was signed on May 29,

      1966 and entered into force June 8, 1968. 19 UST 5843. The treaty provides that

      citizens of Thailand may enter the United States to direct the operations of a business in

      which they have made a substantial investment. Id., Art. I, §1(b). The treaty also

      provides for entry by employees sharing the same nationality as the investor: “The

      provisions of (b) above shall be construed as extending to a national of either Party

      seeking to enter the territories of the other Party solely for the purpose of developing and

      directing the operations of an enterprise in the territories of such other Party in which his




                                                5
         Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 6 of 9



      employer has invested or is actively in the process of investing a substantial amount of

      capital, provided that such employer is a national or company of the same nationality as

      the applicant and that the applicant is employed by such national or company in a

      responsible capacity.” (emphasis supplied). Other provisions provide generous treatment

      to encourage economic investment by requiring fair and equitable treatment to nationals

      of each country, and prohibiting any unreasonable or discriminatory measures that might

      impair investor’s rights under the treaty. Id., Art. III.

19.   It also provides that “Nationals . . . of either Party shall have free access to courts of

      justice and administrative agencies within the territories of the other Party, in all degrees

      of jurisdiction, both in the defense and in the pursuit of their rights. Such access shall be

      allowed on terms no less favorable than those applicable to nationals . . . of such other

      Party . . . .” Id., Art. II.

20.   The Immigration and Nationality Act provides that a foreign national may enter the

      United States temporarily as a non-immigrant visitor if he or she is “entitled to enter the

      United States under and in pursuance of a treaty of commerce and navigation between the

      United States and the foreign state of which he is a national . . . solely to develop and

      direct the operations of an enterprise in which he has invested, or is actively in the

      process of investing, a substantial amount of capital.” 8 U.S.C. § 1101(a)(15)(E)(ii).

21.   The U.S. State Department’s regulations on the issuance of E-2 visas further specify that

      E-2 visas may be issued to certain employees of enterprises that represent a substantial

      investment by a foreign national provided that both the principal investor and the

      employee are nationals of the same country, that that country has entered into a treaty

      with the United States like that mentioned in paragraph 18, supra, and that the principal




                                                 6
           Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 7 of 9



      investor is either living abroad or living in the United States in E-2 status. 9 Foreign

      Affairs Manual § 402.9-7.

22.   Among the types of employees who qualify for E-2 visas under the State Department’s

      regulations are those who “have special qualifications that make the service to be

      rendered essential to the efficient operation of the enterprise.” Id. § 402.9-7(C)(a).

23.   In order to determine whether a foreign national’s skills are adequately specialized to

      meet this requirement, consular officers are directed to consider several factors,

      including:

      (a)   The experience and training necessary to achieve such skill(s)
      (b)   The uniqueness of such skills;
      (c)   The availability of U.S. workers with such skills;
      (d)   The salary such special expertise can command;
      (e)   The degree of proven expertise of the alien in the area of specialization; and
      (f)   The function of the job to which the alien is destined.

            Id. § 402.9-7(C)(c)(1).

                                         Causes of Action

      I.       Administrative Procedure Act

24.   The Department of State erred as a matter of law and acted arbitrarily and capriciously in

      denying the E-2 essential employee visa applications of Baan Rao Thai Restaurant on

      behalf of Somporn Phomson and Napaket Suksai.

25.   Mr. Phomson and Ms. Suksai meet the requirements for this visa, and the Department of

      State provided no rational explanation for denying their applications, and no evidence

      that it considered the relevant factors as stated in the applicable regulations.

26.   The Department of State also erroneously applied a blanket determination that chefs

      never can be essential employees of an E-2 enterprise.




                                                 7
             Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 8 of 9



27.    For these reasons the Department of State violated the Administrative Procedure Act with

       respect to Mr. Phomson’s and Ms. Suksai’s E-2 visa applications and caused substantial

       hardship to them and to Baan Rao, which is now unable to fully staff its kitchen with

       qualified Thai chefs, and faces loss of business, income, clientele, and reputation.

       II.      Ultra Vires Requirement in Violation of the Treaty

28.    The State Department’s requirement that an employee demonstrate he is “essential” to the

       treaty investor’s business imposes requirements not found in, and inconsistent with, the

       treaty’s description of visa status for nationals of either party who are “employed in a

       responsible capacity.” It imposes unreasonable conditions on treaty investors in violation

       of the treaty provisions.

                                           Prayer for Relief

       WHEREFORE, plaintiffs Somporn Phomson, Napaket Suksai, and Baan Rao Thai

Restaurant request that the Court:

       1.       Declare the Defendants’ actions to be unlawful and in violation of the

                Administrative Procedure Act and specific provisions of the treaty of

                commerce between the United States and Thailand.

       2.       Order the Defendants to take such corrective action as may be appropriate

                including, but not limited to, reversing its decision to deny Mr. Phomson’s

                and Ms. Suksai’s E-2 visa applications.

       3.       Grant such further relief, including declaratory and injunctive relief,

                attorney fees, and costs of this action, as may be just, lawful, and

                equitable.




                                                  8
               Case 1:19-cv-00058-ESH Document 1 Filed 01/10/19 Page 9 of 9




Dated this 10th day of January, 2019.


Respectfully submitted,

/s/ Thomas K. Ragland
Thomas K. Ragland
Local Counsel for Plaintiffs
D.C. Bar No. 501021
Clark Hill PLC
1001 Pennsylvania Ave., NW
Suite 1300 South
Washington D.C. 20004
Telephone: (202) 552-2360
Fax: (202) 552-2384
tragland@clarkhill.com

/s/ Scott D. Pollock
Scott D. Pollock1
Scott D. Pollock & Associates, P.C.
105 West Madison Street, Suite 2200
Chicago, IL 60602
Telephone: 312-444-1940
Fax: 312-444-1950
spollock@lawfirm1.com




1
    Application for admission pro hac vice to be filed shortly.


                                                             9
